Citation Nr: 0842929	
Decision Date: 12/12/08    Archive Date: 12/17/08	

DOCKET NO.  06-00 282A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
prior to January 26, 2006, and as 70 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from July 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Albuquerque, New Mexico.  A review of the record reveals that 
by rating decision dated in December 2004, service connection 
for PTSD was granted.  A 50 percent disability was assigned, 
effective June 18, 2004, the date of receipt of the veterans' 
claim for disability benefits.  By rating decision dated in 
March 2007, the disability rating for the PTSD was increased 
to 70 percent, effective January 26, 2006.  At that time 
entitlement to a total rating based on individual 
unemployability due to the severity of the veteran's service-
connected PTSD was granted, effective that same date.  The 
PTSD is the veteran's only service-connected disability.


FINDINGS OF FACT

1.  Manifestations of the veteran's PTSD include anxiety, 
depression, difficulty sleeping, nightmares, and poor social 
and interpersonal skills.  

2.  The veteran has had continuing problems with his 
psychiatric symptomatology throughout the appeal period.  He 
takes medication, and he is seen for treatment and evaluation 
at a VA mental health clinic.

3.  Throughout the rating period on appeal, the veteran has 
displayed severe, but not total, social and industrial 
impairment attributable to his PTSD.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but not 
more, for PTSD are reasonably met throughout the entire 
appeal.  38 U.S.C.A. §§ 1155, 5107, (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA) VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5012, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (a) (2008).

Private notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159 (b) (1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including (1) 
veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartmann v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication process.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The increased rating claim in this case arises from the 
veteran's disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is therefore not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is needed 
under the VCAA as to this claim.  

The Board merely notes that there has been essential 
compliance with the mandates of the VCAA throughout the 
course of the appeal.  The record reveals that the veteran 
was scheduled for a video conference hearing on October 2007, 
but for whatever reason, failed to report.   The Board finds 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), affirmed, 
281 F.3d 2384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Discussion

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the extensive 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.

Pertinent Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  See 38 C.F.R. § 4.1.

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Also, in a claim for a greater original rating after an 
initial award of service connection, all the evidence 
supported in support of the claim is to be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustments during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the time of the examination.  When 
evaluating the level of disability for a mental disorder, the 
rating agency will consider the extent of such impairment, 
but shall not assign an evaluation solely on the basis of 
such impairment.  38 C.F.R. § 4.126.

Under the general formula for rating mental disorders, a 50 
percent rating is provided when there is occupational and 
social impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish or 
maintain effective relationships.

The maximum schedular evaluation of 100 percent is assigned 
when there is total occupational and social impairment; due 
to such symptoms as: gross impairment of thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.

Pertinent case law reveals that in determining whether the 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following:  work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 15 
Vet. App. 1, 11 (2001).

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266 (1996), 
citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. DSM-IV, page 
32.

Factual Background and Analysis

Following review of the evidence and the pertinent provisions 
in the Rating Schedule set forth above, the Board finds the 
manifestations of the veteran's PTSD most nearly approximates 
the criteria for a disability rating of 70 percent, but not 
more, during the entire appeal.  

The pertinent evidence of record includes the report of a 
psychiatric examination accorded the veteran for rating 
purposes by VA in November 2004.  During the past year the 
veteran had been experiencing increasing symptoms of PTSD, 
which he believed were probably related to his concerns about 
the war in Iraq.  His increased symptoms resulted in him 
deciding to go to a PTSD program and he felt that he had 
experienced significant improvement from participation in the 
program.  He and his wife had two grown sons and a daughter.  
The veteran had great appreciation for his wife staying with 
him despite the fact that he knew he was difficult to deal 
with.  He related that he used to have friends, but indicated 
that about 7 or 8 years ago his back pain became more 
debilitating and he became more difficult to deal with.  He 
had no leisure pursuits.  He was currently taking several 
different psychotropic medications that he believed were 
helping him.  He was described as currently "fairly stable."  
This related to his recent treatment in a PTSD program where 
he was receiving medications for his nerves, one an 
antipsychotic and another a relaxant type of medication.  He 
had not been able to work since 1975 after a fall which left 
him with back fractures, which had been surgically repaired 
on two separate occasions.  He was able to take care of his 
routine responsibilities for self-care and to fulfill his 
role in his family.  However, it was again noted he had 
almost no friends.

The examiner stated the veteran had many symptoms of PTSD, 
including reexperiencing Vietnam trauma, recurrent nightmares 
and flashbacks, intrusive memories, emotional numbing, 
exaggerated startle response, irritability, difficulty 
sleeping, poor concentration, and memory loss.

He was given an Axis I diagnosis of PTSD with a major 
depressive disorder.  There was an Axis II diagnosis of 
alcohol abuse for about 20 years in the past, with a notation 
that he had been dry for many years.  It was noted that he 
was receiving Social Security disability benefits.  He was 
given a GAF score of 50.  

Additional evidence includes the report of a VA mental health 
outpatient visit in August 2005.  It was noted the veteran 
had been through some treatment at the VA in Tucson.  He 
stated he had learned coping skills, but he did not seem at 
all confident in his ability to use them.  He was also 
receiving group therapy at a Vet Center.  He was currently 
taking Sertraline and Wuetiapine and he felt these were 
helping.  He reported severe intrusiveness, especially 
nightmares.  He exhibited poor insight on examination, 
although it was noted he was under treatment.  He was 
described as responsible.  It was noted that his most recent 
GAF score was 55 and that was in December 2004.  

Additional evidence includes a report of a PTSD medication 
evaluation in November 2005.  The veteran's wife described 
the history of living together with the veteran's chronic 
violent, nightmare-related sleep difficulties.  The veteran 
also described poor ...(inaudible) attention, hyperactivity 
during the day, difficulty completing or initiating tests, 
procrastination, and irritability.  It was stated that he 
"also endorses a full spectrum of very severe PTSD symptoms 
in all clusters."  Currently, the veteran was described as 
alert and calm.  Speech was full and goal-directed.  Mood was 
mildly depressed and anxious.  He was given an assessment of 
severe PTSD.  Notation was also made of a sleep behavior 
disorder.  He was to discontinue Gabapentin and Quetiapine.  
He was to start taking .5 milligrams of Clonazepam at night.  

When he was seen for follow up purposes in January 2006, it 
was noted that he was continuing to endorse "very severe" 
attentional problems affecting every area of his life.  His 
Clonazepam was increased to 1 milligram at bedtime.  He was 
continued in his diagnosis of chronic, severe PTSD. 

At the time of a follow-up visit in March 2006, it was 
reported that he was currently doing better with regard to 
his PTSD symptomatology.  

The evidence of record also includes the report of a VA 
psychiatric examination accorded the veteran for rating 
purposes in September 2006.  It was noted the veteran had a 
difficult time recently because several therapists had moved 
on and he could not get enough statements to keep himself 
stabilized with his regular physician.  It was noted that he 
had been in remission for several years, but after the war in 
Iraq he began to feel like he needed to talk to someone.  It 
was also indicated that when he started attending a PTSD 
group a few years ago, he made one friend and that was his 
only friend.  He had no activities or leisure activities that 
he enjoyed.  The examiner opined that the veteran had 
"marked" psychosocial functional impairment.  Although the 
veteran was not able to work, it was stated that "it is not 
related to his PTSD, it is related to his having fallen down 
a flight of stairs at work, hurting his back."  The veteran 
was described as able to assume responsibility for his self-
care and for his role in family functioning.  However, social 
and interpersonal skills were described as "still quite 
poor."  

On mental status examination, the veteran reported hearing 
voices telling him to kill his wife.  He made good eye 
contact in the session and was totally appropriate with the 
examiner.  He thought about killing himself sometimes, and 
also sometimes thought about killing his wife, but had no 
plan and no real intent.  He was described as neat and clean.  
Orientation was properly intact.  He had gaps in his long-
term memory but short-term memory was intact.  He patrolled 
his house incessantly at night.  Rate and flow of speech was 
normal and lacked irrelevancies or obscurities.  He had 
almost daily panic attacks which began to become more severe 
at the time the war in Iraq broke out and had lasted longer 
and occurred with more frequency.  He was described as 
markedly depressed, he did not eat well, and did not sleep 
well.

The examiner stated that the veteran's behavioral 
characteristics included "affective, social, cognitive, and 
somatic symptoms."  The veteran tried to avoid anything that 
he thought would trigger him.  He was constantly 
reexperiencing what he went through in Vietnam.  He had 
heightened physiological arousal and generalized 
disillusionment and demoralization.  

The Axis I diagnosis was PTSD with depression.  He was given 
an Axis II diagnosis of alcohol abuse in the past, with no 
recurrence recently.  He was given a GAF score of 45.  The 
examiner described the prognosis of further improvement as 
"really not very good."  It was noted that when the war in 
Iraq started, the veteran became significantly more anxious 
and depressed, and he was described as "very anxious and 
depressed at this time."  

Based on a longitudinal review of the evidence of record, the 
Board finds that the disability picture attributable to the 
veteran's PTSD symptomatology reasonably warrants an 
increased initial disability rating of 70 percent during the 
entire appeal period.  The Board notes that the main basis 
for a 100 percent rating is total occupational and social 
impairment and that is not shown in this case.  Sellers v. 
Principi, 372 F.3d 1318 (Fed. Cir. 2004).

The evidence shows that throughout the appeal, the veteran 
has been described as exhibiting many symptoms commonly 
associated with PTSD.  For example, at the time of a November 
20905 visit, it was noted that he was endorsing a "full 
spectrum of very severe PTSD symptoms in all clusters."  
Reference to various symptoms such as sleep difficulty, 
nightmares, anxiety, depression, panic attacks, and the like 
have been reported on periodic occasions throughout the 
entire appeal period. 

However, despite the presence of the severely incapacitating 
symptoms, there is no showing from the medical evidence of 
record that the veteran is totally incapacitated from either 
a social or industrial standpoint because of his PTSD 
symptoms.  He has been described as able to function and to 
attend to his basic daily needs.  Accordingly, the Board 
finds that this disability picture is reasonably indicative 
of severe enough impairment that a 70 percent rating, but not 
more, is warranted throughout the appeal.  

ORDER

An initial disability rating of 70 percent, but not more, for 
the veteran's PTSD is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.  


	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


